OPINION OF THE COURT
Greenblott, J.
Defendant was indicted on two counts of rape in the first degree, the first count charging that defendant violated subdivision 1 of section 130.35 of the Penal Law in that, on or about November 4, 1976, he engaged in forcible sexual intercourse with the complainant Dawn Greko. The second count charged defendant at the same time and place with violation of subdivision 3 of section 130.35 of the Penal Law by engaging in sexual intercourse with Dawn Greko who, at that time, was nine years old. After a jury trial, defendant was found guilty on both counts.
Defendant lived with Hazel Hotaling and her four children, one of whom is Dawn Greko. At the trial, defendant testified *29that following an argument with Hazel Hotaling, he packed his belongings and left their apartment. When later informed that Hazel Hotaling was looking for him, it was his testimony that he returned to the apartment but found that she had gone out. At the request of the complainant, he left in search of Hazel Hotaling and returned at about midnight, not having found her, and went to bed.
Complainant testified that after she retired on the night in question, defendant came into her room, removed her pants, unzipped his pants, took them down and "put his private” into hers, pressing his hands down on her shoulders. She further testified that when Ethel Fuller, defendant’s mother, came into the room, defendant told her to "get the hell out of here”, whereupon Mrs. Fuller ran upstairs to the apartment of Hazel Hotaling’s parents and woke them up. The police were called by complainant’s grandmother at about 1:30 a.m. and Officer Keith C. Wells came to the scene. He testified that after questioning the complainant, he awoke the defendant, who denied having been in the bedroom with complainant. However, the officer further testified that after defendant was given his Miranda warnings at the Albany Police Station, defendant admitted that he was "in the bedroom with the little girl” and "in the bed”.
In our opinion, the conviction under count one of the indictment should be affirmed and the conviction under count two should be reversed. The first count alleges that defendant engaged in forcible sexual intercourse with the complainant by holding her down on a bed. Although corroboration is not expressly required by the statute, defendant contends that the requirements of People v Oyola (6 NY2d 259) were not satisfied. In Oyola (supra, p 261), where the Court of Appeals held that there must be "circumstantial evidence lending credibility to the testimony of [the] child”, there was no circumstantial evidence to support the child’s testimony; the conviction rested solely upon the testimony of the complaining witness. Here, however, there was sufficient circumstantial evidence, consisting of the police officer’s testimony of defendant’s admission and Mrs. Fuller’s testimony that she saw defendant in bed with the girl, both of which lend veracity to the complainant’s testimony. Furthermore, Oyóla expressly stated that "[wjhere the witness has been sworn [as here], it may not be necessary to have supporting evidence of every material fact essential to constitute the crime” (id., at p 263). Under these *30circumstances, defendant’s reliance upon Oyóla must be rejected.
At the trial, the complainant testified that defendant held her shoulders down on her bed and put his privates into her privates. Since corroboration of every material fact is not essential (see People v Oyola, supra, p 263), her testimony clearly provided sufficient evidence not only on the issue of force, but also on the element of penetration.
The second count of the indictment requires corroboration (Penal Law, § 130.16) relating directly to at least an attempt at an act of sexual intercourse and connecting the defendant with the commission of the offense. The testimony offered by the prosecution in corroboration of the complainant’s testimony was inconclusive medical testimony, the testimony of the police officer that defendant had admitted that he was in bed with the girl, the defendant’s mother’s testimony to the same effect, and testimony by the grandmother of the complainant that she had called the police. As a matter of law, this evidence was insufficient to directly establish an attempt at sexual intercourse by defendant. Since it did not corroborate the complainant’s testimony on the question of penetration, the second count should have been dismissed at the close of the People’s case.
Defendant further argues that the admission into evidence of extrajudicial statements by Mrs. Fuller constituted reversible error. On direct examination by the People, she testified that she saw defendant lying in complainant’s bed with the complainant. On cross-examination, however, she, at one point, testified that she did not see him in the girl’s room, but only in his own room. On redirect, the People introduced, for impeachment purposes, her extrajudicial statements which confirmed her direct testimony. In our view, this did not constitute reversible error. The evidence was cumulative and merely repeated what Mrs. Fuller had already testified to on her direct examination. Furthermore, this was the same witness who had been held in contempt of court when she refused to testify after being called as the first witness for the People. Since she was obviously a hostile and recalcitrant witness, the introduction of her extrajudicial statements, when viewed in this context, cannot be said to amount to reversible error.
Therefore, the conviction under count one of the indictment should be affirmed.
*31We have examined the other contentions raised by the defendant and find them to be without merit.
The judgment should be modified, on the law and the fact, by reversing so much thereof as convicts the defendant under count two of the indictment and that count of the indictment dismissed, and, as so modified, affirmed.